Title: To Thomas Jefferson from Therese Ceracchi, 3 December 1802
From: Ceracchi, Therese
To: Jefferson, Thomas


          
            Rome, ce 3. Décembre 1802.
          
          La tendre amitié que vous avez daigné témoigner à mon époux, pendant son séjour à Philadelphie me fait esperer, généreux Jefferson, que vous aurez la complaisance de lire la lettre cijointe. Elle vous fera connaitre au vrai toute l’horreur de ma situation présente et les besoins urgens de ma nombreuse famille. Les moyens que mon ami ose vous proposer sont faciles, il ne dépendra que de vous d’en voir l’exécution. Un seul mot de vous peut tout. Veuillez le prononcer et la veuve de l’infortuné Ceracchi sortira de l’abyme affreux dans lequel elle est perdue.
          Comme mon ami se prépare à un voyage, je vous prierai de vouloir bien nous faire parvenir votre réponse par la voie du Consul Américain à Livourne, sous le couvert de M. Chiassi, Negociant, Place d’Espagne. Cette complaisance de votre part me sera très sensible.
          J’ai l’honneur de vous assurer de mes profonds respects et de ma haute Considération.
          
            Thérèse Ceracchi
          
         
      Editors’ Translation  
          
            
              
              Rome, 3 Dec. 1802
            
            The warm friendship you kindly showed my husband during his stay in Philadelphia prompts me to hope, generous Mr. Jefferson, that you will be good enough to read the enclosed letter. It reveals all the horror of my current situation and the urgent needs of my large family. The plan my friend dares propose is simple; its execution rests entirely in your hands. One word from you can make everything happen. If you say that word, the widow of the unfortunate Ceracchi will emerge from the awful abyss in which she is lost.
            Since my friend is about to depart, I ask you to respond through the American consul in Leghorn, care of Mr. Chiassi, merchant, Place d’Espagne. I would be very grateful for this kind gesture on your part.
            I am honored to assure you of my deep respect and highest regards.
            
              Thérèse Ceracchi
            
          
        